Rugg, C. J.
A question of practice lies at the threshold. The time within which exceptions might be allowed had been extended several times, one of these extensions expiring on June 9, 1913. On that date and within the time for allowing exceptions, upon *542motion of counsel for the Congregation Ohab Shalom of Chelsea, which hereafter will be referred to as the defendant, further extension until July 1, 1913, was granted orally by the court, but no-memorandum to that effect was filed, nor was the clerk informed, at the time. On June 24 substitute exceptions were filed and allowed. This action was within the power of the court. Rule 64 of the Superior Court. St. 1911, c. 212. Frank, petitioner, 213 Mass. 194. If the' time for allowing exceptions had not been extended, on June 9 the case would have gone to judgment under General Order of the Superior Court for Suffolk County, adopted January-11, 1913, on the following Monday, June 16. R. L. c. 177, § 1, as amended by St. 1912, c. 190. The material docket entries are “June 24 Judgment vacated by order of court and time for allowance of exceptions extended to July 1,1913, as of June 9, 1913. June 24 Plaintiff’s Substitute Bill of Exceptions allowed and filed. June 26 Direction of Court as to entries as to exceptions and vacating of judgment. (See paper No. 13.) ” Paper No. 13 was a direction from the trial judge to the clerk stating the extension granted on June 9 and directing that the first docket entry quoted above under June 24 “be stricken out the same having been made by mistake.” *
No error of law in this respect is disclosed. The case did not go to judgment under the rule on June 16. No docket entry to-this effect was made. The time for allowing exceptions having been extended lawfully until July 1, although by oversight no-record of this fact was made contemporaneously, no judgment rightly could have been entered. The case is not like Davis v. National Life Ins. Co. 187 Mass. 468, Shawmut Commercial Paper Co. v. Cram, 212 Mass. 108, and like cases where judgment actually was entered. The written direction by the judge to the clerk shows that the first docket entry of June 24 was a clerical mistake. As changed by this direction the record was made true. The *543power of the court to correct clerical errors appearing on its records is ample. This direction of the trial judge was well within his power. Karrick v. Wetrnore, 210 Mass. 578, and cases there cited. Randall v. Peerless Motor Car Co. 212 Mass. 352, 387. Hence the cases are rightly here on exceptions.
The only other question presented is one of evidence. The defendant made a contract with the plaintiff whereby the latter contracted to build a synagogue. The plaintiff entered upon the performance of the contract, and later stopped work upon it. A material issue to be determined was whether this cessation of work occurred before or after the first of May. As bearing upon this point, the defendant offered in evidence the following letter:
“Boston, April 30 — 1909.
Mr. Freedman,
President of Congregation:
I want to inform you that Mr. Hathaway has stopped work on the Synagogue this day and says that he is not going to do anything about it. Not knowing what the .cause is, I thought it best to notify you of the same.
Yours respectfully,
L. McCully, Architect.”
The trial judge excluded the letter. The defendant excepted.
It is contended, first, that this was error, because McCully was named as architect in the contract between the parties and as such was clothed with authority to certify the fact that the contractor had failed “to prosecute the work with promptness and diligence.” This does not appear to be the ground upon which it was offered. It is a familiarrule that evidence offered for one purpose and rightly excluded cannot be contended in an appellate court to be competent for another purpose. Commonwealth v. Min Sing, 202 Mass. 121, 128. But plainly this letter was not written under his authority as architect. Neither in fact nor in substance was it a certificate, nor did the writer undertake to certify anything more than that on the day it was written there had been a cessation of work accompanied by an oral statement. The letter is a mere notification of this fact. It does not purport to be a determination that there has been a failure to prosecute the work with promptness and diligence.
*544It further is contended that the letter was admissible on the ground that McCully was an agent of the defendant. Narrowly construed, the letter was incompetent in part as being plainly a hearsay statement of words spoken by the defendant. It being incompetent in part and offered as a whole, exception to its exclusion could not be sustained. Abbott v. Pearson, 130 Mass. 191, 193. See Durgin v. Somers, 117 Mass. 55, 61.
But construing the exception more broadly, no error is shown. Whether McCully was an agent authorized to write such a letter in behalf of the plaintiff was a preliminary question to be determined in the first instance by the presiding judge. Dexter v. Thayer, 189 Mass. 114, at 115. Slotofski v. Boston Elevated Railway, 215 Mass. 318, 320. A careful examination of the evidence fails to disclose any authority conferred by the plaintiff upon McCully comprehensive enough to include the writing of this letter. McCully did not testify. The evidence was conflicting upon the point whether McCully was foreman of the plaintiff in the construction of the synagogue. Assuming in favor of the defendant that there was ample evidence of such employment, this did not go far enough to warrant the inference of authority to write such a letter. It did not purport to be written in that capacity, for it was signed "architect,” a position which the writer held by virtue of the contract between the parties and not by virtue of employment by the plaintiff. A foreman or superintendent of construction in charge of a building for a resident contractor has as such no implied authority to bind his principal in making admissions touching the general conduct of the work. The substance of the letter is not a statement in the line of his duty nor within the scope of his apparent authority, but a narration of a past event. Hence it was not binding upon the plaintiff. Bachant v. Boston & Maine Railroad, 187 Mass. 392. McNicholas v. New England Telephone & Telegraph Co. 196 Mass. 138 at 142. McKenna v. Gould Wire Cord Co. 197 Mass. 406, 412. Murphy v. Fred, T. Ley & Co. 210 Mass. 371, 373. The case at bar is distinguishable in this respect in its facts from those in decisions like Anthony & Cowell Co. v. Brown, 214 Mass. 439.

Exceptions overruled.


 The report of the judge states:
“On June 24,1913, the plaintiff [in the second action] filed a substitute bill of exceptions which was allowed by the court, and by the direction of the court an entry was on the same day made upon the docket vacating the judgment entered on June 16,1913, and extended the time for the allowance of the plaintiff’s bill of exceptions to July 1, 1913, said extension to be as of June 9, 1913.”